Conviction for robbery; punishment, fifteen years in the penitentiary.
This is an appeal from a judgment of conviction in Criminal District Court No. 2 of Harris county, in which court the terms may by law continue more than eight weeks. The instant term convened on May 7th and adjourned August 4, 1928. Art. 760, 1925 Cow. C. P., provides that in such a court the statement of facts and bills of exception shall be filed within thirty days after final judgment, unless the court shall by order entered of record in said cause extend the time for filing such statement and bills of exception. The motion for new trial in the instant case was overruled June 2, 1928, and no order appears in connection therewith fixing any time or extending any time for the filing of bills of exception. On July 2, 1928, appellant applied for an extension and was granted thirty days additional time to that already allowed. Computation shows this time so extended had expired in August. The bills of exception herein show to have been filed on September 1st. Same were filed too late for consideration. We have carefully considered the statement of facts which shows that a robbery was committed, and reasonably supporting the proposition that appellant was the guilty party.
No error appearing, the judgment will be affirmed.
Affirmed. *Page 609